Affirming.
Appellee filed this action in ejectment to recover from appellant possession of a tract of land in Grayson County. Appellee was adjudged to be the owner of a life estate in the property, and entitled to its immediate possession. Since no bill of exceptions was filed, we must presume the evidence to have been sufficient to support the judgment, Civil Code of Practice, Sec. 334; Moran v. Moran, 281 Ky. 739,137 S.W.2d 418; the only question which we may determine on this appeal is whether the pleadings are sufficient for that purpose.
Appellee alleged that he was the owner of the life estate in, and entitled to the immediate possession of, the property, which was fully described in the petition; and that appellant was wrongfully withholding possession thereof. These allegations were sufficient. Newman's Pleading, Practice and Forms, Vol. 1, Third Edition, Sec. 233, page 326; Civil Code of Practice, Sec. 125; Alexander v. Duncan, 247 Ky. 422,57 S.W.2d 58.
The judgment is affirmed. *Page 446